DETAILED ACTION
Claims 1 – 9 are pending in the present application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received, whose papers have been placed of record in the file.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.       
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “shielding device”, “separating device”, and “drawing-out device” in claim 1.
The claim limitations “shielding device”, “separating device”, and “drawing-out device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “communicates”, “cuts”, and “supports”, respectively, without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
For example, a “shielding device” is stated to include a drawing-out space mounted on the reactivity mechanism deck, but this does not describe what the actual structure may entail, because a space does not impart structure, and because being mounted on something does not describe what it actually is. Likewise, a “separating device” that is inserted inside one of the plurality of guide tubes only describes where it is located but not what it is.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1–9 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  Note claims 3–4 impart sufficient structure for the “shielding device” because it includes a “cutting unit”. Likewise, 
Note that method claims 7–9 also invoke 35 U.S.C. 112(f) because they recite the same claim limitations discussed above. It is suggested to remove the device limitations from the method claims to avoid this interpretation, for example by stating “shielding a drawing-out space…” rather than “mounting a shielding device including a drawing-out space” etc.
If applicant wishes to provide further explanation or dispute the Examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Although a best effort has been made to indicate the most relevant paragraphs of the prior art, for purposes of brevity there may be other pertinent paragraphs that have not been explicitly listed but are implicitly understood when viewing the prior art as a whole.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1–3 and 7–9 are rejected under 35 U.S.C. 103 as being unpatentable over Ernest Edward Jerkins et al, US 3158544 A (hereinafter “Jerkins”) in view of Dave LeFrancois et al, CA 2727492 (hereinafter “LeFrancois”).		
Regarding claim 1, Jerkins discloses an apparatus for decommissioning heavy-water reactor facilities that includes a calandria (Fig. 7 upper end of pressure vessel 57, Fig. 8- note all figures represent different parts of the same embodiment), a calandria vault accommodating the calandria (Fig. 8: biological shielding 101), a reactivity mechanism deck supported by the calandria vault to be located at an upper portion of the calandria and including a plurality of through-holes (Fig. 1C,8,15: zone 5), and a plurality of guide tubes connected to the calandria through the plurality of through-holes (Figs. 3-8: standpipes 4), comprising: 
a shielding device (Figs. 1C, 3-7: refueling machine 1) including a drawing-out space (Col. 2 ll. 24-30: refueling machine includes space of pressure vessel 2 for holding magazine 8 and drawing-out device 9) that is mounted on the reactivity mechanism deck and communicates with one through-hole among the plurality of through-holes (Figs. 3-8: refueling machine 1 is disposed over one standpipe through-hole); 
a drawing-out device (hoisting chain 9) that is inserted into the inside of the one guide tube through the drawing-out space and the one through-hole and supports the end portion of the one guide tube to draw out the one guide tube into the inside of the drawing-out space through the one through-hole (Figs. 1C, 3-7; Col. 2 ll. 17-23).
However, Jerkins fails to teach a separating device.
LeFrancois also teaches an apparatus for decommissioning heavy-water reactor facilities, comprising
(pg. 8: an internal cutting tool, a roll cutting tool, or a milling tool) that is inserted into the inside of one of the plurality of guide tubes through the drawing-out space and the one through-hole and cuts an end portion of the one guide tube connected to the calandria (LeFrancois Figs. 1, 2, pg. 1: fuel channel components are removed from the calandria by cutting end fittings; Fig. 4 step 102, pg. 8: an internal cutting tool, a roll cutting tool, or a milling tool, cuts the wall of the pressure tube).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to apply the known technique of a cutting tool inserted through a guide tube taught by LeFrancois, to the base decommissioning apparatus of Jerkins. According to Jerkins pg. 1, it is necessary to remove the end fittings of tubes during a refurbishment process and retubing of a calandria, and the end fittings need to be cut in order to remove the pressure/guide tubes containing the fuel and other components.

Regarding claim 2, Jerkins modified by LeFrancois discloses the apparatus for decommissioning the heavy-water reactor facilities of claim 1, wherein the shielding device further includes a driver that vertically moves the separating device and the drawing-out device (Jerkins Figs. 9-11; Col. 7 ll. 12-60: driving means 60 and sprocket 235 carrying hoisting chain 9).

Regarding claim 3, Jerkins modified by LeFrancois discloses the apparatus for decommissioning the heavy-water reactor facilities of claim 1, wherein the shielding device further includes a cutting unit that cuts a portion of the one guide tube drawn out into the inside of the drawing-out space (LeFrancois Fig. 4 step 102, pg. 8: an internal cutting tool, a roll cutting tool, or a milling tool, cuts the wall of the pressure/guide tube. Jerkins Col. 2 ll. 44-72: after separating the guide tube, it is drawn out into the inside space of the refueling machine 1).

Regarding claim 7, Jerkins discloses a method for decommissioning heavy-water reactor facilities that includes a calandria, a calandria vault accommodating the calandria, a reactivity mechanism deck supported by the calandria vault to be located at an upper portion of the calandria and including a plurality of through-holes, and a plurality of guide tubes connected to the calandria through the plurality of through-holes,  (please refer to the discussion of claim 1 regarding the same components) comprising: 
mounting a shielding device including a drawing-out space communicating with one through-hole among the plurality of through-holes on the reactivity mechanism deck (Figs. 1C,3-7; Col. 2 ll. 24-30); 
inserting a separating device into the inside of one of the plurality of guide tubes through the drawing-out space and the one through-hole (Col. 2 ll. 44-72: after separating the guide tube, it is drawn out into the inside space of the refueling machine 1)
inserting a drawing-out device into the inside of the one guide tube through the drawing-out space and the one through-hole to support the end portion of the one guide tube to draw out the one guide tube into the inside of the drawing-out space through the one through-hole (Figs. 1C, 3-7; Col. 2 ll. 17-23).
However, Jerkins fails to disclose the separating device to cut an end portion of the one guide tube.
LeFrancois also teaches an apparatus for decommissioning heavy-water reactor facilities, 
LeFrancois Figs. 1, 2, pg. 1; Fig. 4 step 102, pg. 8: please refer to the discussion of claim 1 and the same obviousness motivation).
Regarding claim 8, Jerkins modified by LeFrancois discloses the method for decommissioning the heavy-water reactor facilities of claim 7, further including cutting a portion of the one guide tube drawn out into the inside of the drawing-out space by using a cutting unit (LeFrancois Fig. 4 step 102, pg. 8: an internal cutting tool, a roll cutting tool, or a milling tool, cuts the wall of the pressure/guide tube. Jerkins Col. 2 ll. 44-72: after separating the guide tube, it is drawn out into the inside space of the refueling machine 1).

Regarding claim 9, Jerkins modified by LeFrancois discloses the method for decommissioning the heavy-water reactor facilities of claim 7, further including separating, by the one guide tube, the shielding device drawn out into the inside of the drawing-out space from the reactivity mechanism deck and closing and sealing the shielding device (Jerkins Col. 5 ll. 2-20l; Col. 6 ll. 26-52: the magazine cylinder is rotated and a withdrawn tube is placed aside to cool; LeFrancois pg. 1-2; when a pressure/guide tube is removed, it is placed into a shielded flask and then moved through a calandria tube which itself is removed and placed in a collection/containment of pressure tubes).
 
Allowable Subject Matter
Claims 4–6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable 

Prior Art
The following Prior Arts made of record that were not relied upon for rejection purpose in this Action were in combination considered to be pertinent to the applicant's disclosure such that one of ordinary skill in the art would modify them to arrive at the claimed invention.
Valentine Fig. 3a, Russ Fig. 2, and Candee Fig. 5 teach charging/discharging fuel elements.

Conclusion
It is suggested to combine the limitations of an objected claim into the independent claims in order to distinguish over the prior art of record.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack W. Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.

Interviews
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Application Status
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646